DETAILED ACTION
Claims Status
	Claims 1-20 are pending.
	Claims 19-20 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 9 February 2021 is acknowledged.  Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the terms “characterized by” may be more appropriately written as “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 recites the limitation "the electroplating apparatus" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US 2013/0061875) in view of Wang et al. (US 2017/0056934).
Regarding claims 1 and 8, Woodruff discloses a component cleaning in a metal plating apparatus (title = an electroplating system), comprising:
A plating apparatus (10) including a rotating head (16) and a rotor (36) which is adapted to hold a workpiece [0016](= a system head having a rotor, the system head configured to hold a substrate for processing);
A seal (50) on the rotor (36) [0016] (= a seal positioned on the rotor)
A lift/rotate mechanism (18) positioned on a deck (12) for lifting and rotating the head (16) [0016] (= a head lifter coupled with the system head and configured to position the system head);
A cleaning module or assembly [0018] (= a seal cleaning assembly) comprising:
An arm (72) pivotally attached to a housing (62) wherein the lift/rotate mechanism moves the head into the position shown in Figures 2 and 3 which vertically aligns the seal (50) with a contact element (80) and an actuator (90) drives linkage (92) to swing the arm (72) from the stored position into the deployed position [0025] (Figures 4-8) (= an arm pivotable between a first position and a second position where a distal portion of the arm is vertically aligned with an interior region of the system head, wherein the arm is rotatable about a central axis of the arm), and
A cleaning head module or assembly (60) including a bracket portion coupled with a distal portion of the arm, the cleaning head characterized by a contact element configured to 
Woodruff fails to disclose wherein the cleaning head defines a trench along the front portion, and wherein the cleaning head defines a plurality of fluid channels through the cleaning head, each fluid channel of the plurality of fluid channels fluidly accessing a backside of the trench.
In the same or similar field of a cleaning device for a cleaning electroplating substrate holder (title), Wang discloses a cleaning device (10) comprising a receiver (140) including first and second nozzles (132, 134) connected with cleaning agent supply (120).  The receiver (140) including a shape inclusive of a ceiling (140b), a bottom (140a) and sidewall (140c) to form a trench. The receiver is configured to surround the lip seal (214) (Figures 2 and 3B, [0032]-[0034]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising a cleaning head with a trench including a plurality of fluid channels because Wang teaches that cleaning heads may have a variety of different shapes that include a plurality of fluid channels that are connected to the trench.  Regarding claim 1, it is noted that the electroplating apparatus is not required since the cleaning head merely needs to be capable of interfacing with a seal.   
	Regarding claim 2, Wang discloses the cleaning head (10) having an arcuate profile configured to accommodate an annular seal (Figure 5a).  
Regarding claim 7, Woodruff discloses the cleaning assembly being composed of plastic or rubber [0018] (= hydrophobic). 
	Regarding claims 9 and 10, Woodruff discloses the cleaning assembly comprising an arm actuator (90) and a motor (96) used to rotate the brush or other seal contact element (80) (abstract), [0021]-[0022].  Woodruff discloses with the brush or other contact element in contact with the seal, the rotor is slowly rotated via the motor [0025].  It is further noted that the claim language of claim 9 is directed towards the manner of operating the claimed device which does not differentiate apparatus claims from the prior art (MPEP § 2114). 
Regarding claim 11, Wang discloses the cleaning head (10) having an arcuate profile configured to accommodate an annular seal (Figure 5a).  

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art nor any combination of the prior art does not disclose or render obvious the claim limitations of claims 3 and 12, separately.  In particular, the prior art does not disclose wherein a cleaning head further comprises a contact pin at least partially extending through the trench as claimed in combination with the claim limitations of claims 1 and 8, respectively. 


Additional prior art made of record:
JP 2015-062956
US 2017/0299524
US 2013/0292254
US 7,241,372

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795